Citation Nr: 1402196	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  08-06 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left leg disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel







INTRODUCTION

The Veteran served on active duty from February 1979 to March 1979.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC. 


REMAND

Following the Board's December 2011 remand, the Appeals Management Center (AMC) arranged for VA examinations of the Veteran.  VA examinations, one for the hip and thigh, and one for the veins and arteries, were conducted in December 2011.  The AMC also obtained the Veteran's service personnel records as ordered by the Board; however these records were not a part of the claims file at the time of the VA examinations.

The artery and vein examiner confirmed that the Veteran has chronic venous insufficiency, diagnosed in 1993.  The examiner concluded that the condition clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury.  The rationale used by the examiner included a summary of the Veteran's history, including the pre-service fractured tibia in 1973 with surgery, as well as the Veteran's report of falling over a pipe in the snow in service during training and re-injuring his left leg.  The examiner confirmed the initial treatment for leg swelling to have been in 1993 and that since then he has been treated for venous ulcers and cellulitis of the bilateral lower extremities.  The examiner explained the cause and increased risks for chronic venous insufficiency, noted that the Veteran has a history of tobacco use and obesity, and concluded that it is less likely than not that that the fall he experienced in service caused his chronic venous insufficiency.  Thus, the VA examiner provided a rationale related to direct causation, but failed to explain the findings related to aggravation.  Moreover, the VA examiner seemingly failed to completely review the claims file, as there was no mention of the October 1994 notation, on a treatment record within the Veteran's Social Security Administration file, which describes the Veteran as having "lymphedema of the left leg as a result of lymph vessel destruction during open reduction of fractured tibia in 1973. Frequent infection."  This report suggested that the Veteran had a vein condition prior to service, and not only a tibia fracture, thereby making the VA examiner's rationale flawed.

In order for a VA examination to be considered adequate, the articulated reasoning must demonstrate that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  No such adequate analysis took place in this case.  Further, the Veteran's service personnel records, which include the medical findings and reasoning for his medical discharge from service, were not of record at the time of the VA examiner's assessment to the Veteran's condition and, therefore, were not addressed by the VA examiner.  Accordingly, the VA examiner's opinion was also based on an inaccurate factual premise.  Accordingly, this opinion must be rejected.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).    

Consequently, the Board finds that the December 2011 VA Artery and Vein examination report is inadequate for purposes of determining service connection.  In that the current disability has been adequately confirmed, the matter is remanded in order for the claims file to be returned to the December 2011 VA examiner for a supplemental opinion based upon the complete record.

Accordingly, the case is remanded for the following action:

1.  The RO must attempt to obtain a supplemental opinion from the December 2011 VA Artery and Vein examiner.  The claims file and all electronic records must be made available to the VA examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Following a review of the evidence of record, to include the service treatment records, service personnel records and post-service treatment records such as the Social Security Administration file and private clinical records, and with consideration of the Veteran's statements, the examiner must opine as to whether any left leg disorder found is related to the Veteran's period of active military service.  As the left leg disorder is found to have preexisted military service, the examiner must state if the Veteran's military service aggravated the preexisting left leg disorder.  In this regard, aggravation is characterized by an increase in the severity of a disability during service that is not due to the natural progress of the disease and the underlying condition is worsened.  The examiner must discuss the October 1994 notation in the Social Security Administration file that the Veteran had lymphedema of the left leg as a result of lymph vessel destruction during open reduction of fractured tibia in 1973 with frequent infection thereafter, which contradicts the examiner's prior finding that the vein condition initially manifested in 1993.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The examination report must be typed.

2.  If the December 2011 VA examiner is unavailable to render the requested supplemental opinion, the Veteran must be afforded another VA examination in order to obtain an opinion as to the question posed in remand directive number 1.  Again, the claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Following a physical examination of the Veteran, along with a review of the evidence of record, to include the service treatment records, service personnel records and post-service treatment records such as the Social Security Administration file and private clinical records, and with consideration of the Veteran's statements, the examiner must opine as to whether any left leg disorder found is related to the Veteran's period of active military service.  As the left leg disorder is found to have preexisted military service, the examiner must state if the Veteran's military service aggravated the preexisting left leg disorder.  In this regard, aggravation is characterized by an increase in the severity of a disability during service that is not due to the natural progress of the disease and the underlying condition is worsened.  The examiner must discuss the October 1994 notation in the Social Security Administration file that the Veteran had lymphedema of the left leg as a result of lymph vessel destruction during open reduction of fractured tibia in 1973 with frequent infection thereafter, which contradicts the examiner's prior finding that the vein condition initially manifested in 1993.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The examination report must be typed.

3.  If the Veteran is afforded another VA examination, the RO must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After the requested supplemental opinion has been obtained, or examination completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

5.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


